IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT CASON,                                 : No. 25 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
RHUEL A. JOHNSTON,                            :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of June, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.